                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                                 1:18-cv-122-FDW

ERIC WAYNE MOSS,                          )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                          ORDER
                                          )
BUDDY HARWOOD, et al.,                    )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER comes before the Court on Plaintiff’s “Request[] [for] Permission to

Extend Limitation on Requests Via Discovery Proceedings,” (Doc. No. 28), and Motion for

Extension of Time to Complete Discovery and File Dispositive Motions,, (Doc. No. 32).

       The court has “wide latitude in controlling discovery and … [t]he latitude given the district

courts extends as well to the manner in which it orders the course and scope of discovery.” Ardrey

v. United Parcel Service, 798 F.3d 679, 682 (4th Cir. 1986). A scheduling order may be modified

“only for good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). “Good cause” means

that “scheduling deadlines cannot be met despite a party’s diligent efforts.” Dilmar Oil Co. v.

Federated Mut. Ins. Co., 986 F.Supp. 959, 980 (D.S.C. 1997) (citations omitted).

       Plaintiff seeks additional interrogatories and requests for production of documents because

he has exceeded the Court’s limit. (Doc. No. 28). Defendants oppose Plaintiff’s request, arguing

that the Motion should be denied because Plaintiff failed to confer with Plaintiffs in violation of

Local Rule 7.1(b), because the Motion is moot insofar as there is no limit on requests for

production of documents, and a limit of 20 interrogatories is sufficient for this case claiming the


                                                 1
denial of medical care and due process violations. (Doc. No. 29). Plaintiff argues in his Reply,

(Doc. No. 31), that Plaintiffs objected to seven out of his first 19 interrogatories, including the

names of two female officers, and provided the names in response to Plaintiff’s second set of

interrogatories. He also alleges that he is “cautious” about requesting documents because

Defendants have a history of “forwarding fraudulent documentation to him….” (Doc. No. 31 at 3-

4). He asks for 10 to 15 additional interrogatories and answers to his second set of interrogatories

that were unanswered, i.e., the housing unit and cell where Plaintiff and Wesley Rice were

occupying when the alleged weapon was found and the names of the officers whose initials are

shown on the medication dispensing logs of August 2018 which, he states, would identify

witnesses for depositions.

       Plaintiff’s Motion to expand the number of documents he can request is moot because there

is no such limit, his interrogatory with regards to identifying the female officers also appears to be

moot because he states that he has received that information, and he should be able to discovery

the cell number by requesting the relevant documents. It is unclear whether Plaintiff has been

provided the names of inmate witnesses from the medication logs or whether the Defendants object

to this request. It appears that any such dispute should be addressed in a motion to compel rather

than a motion for additional interrogatories. Plaintiff has failed to demonstrate that the number of

discovery requests needs to be expanded and, therefore, his Motion will be denied without

prejudice to file a motion to compel if necessary. Plaintiff has requested a 30-day extension of the

Scheduling Order deadlines. The Motion will be granted for good cause shown. The new discovery

cutoff date is April 12, 2019, and the dispositive motion deadline is May 13, 2019.

       IT IS, THEREFORE, ORDERED that:

       1.      Plaintiff’s “Request[] [for] Permission to Extend Limitation on Requests Via

                                                  2
                         Discovery Proceedings,” (Doc. No. 28), is DENIED without prejudice to seek relief by

                         way of a motion to compel.

                         2.     Defendants’ Motion for Extension of Time to Complete Discovery and File

                         Dispositive Motions, (Doc. No. 32), is GRANTED as stated in this Order.


Signed: March 11, 2019




                                                               3
